DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         MARY ORELLANA,
                            Appellant,

                                   v.

                  PUBLIX SUPER MARKETS, INC.,
                       a Florida corporation,
                              Appellee.

                             No. 4D21-3392

                         [November 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE19000957
(12).

  R. Timothy Vannatta of Rubenstein Law, P.A., Miami, and Bard D.
Rockenbach and Adam Richardson of Burlington & Rockenbach, P.A.,
West Palm Beach, for appellant.

  Edward G. Guedes of Weiss Serota Helfman Cole & Bierman, P.L., Coral
Gables, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.